Citation Nr: 1046358	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland Ohio, that denied 
the Veteran's claim of entitlement to service connection for 
multiple sclerosis.  This issue was remanded in June 2009 for 
further development, and now returns again before the Board.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that the 
Veteran's multiple sclerosis is not directly related to service, 
and did not manifest until 13 years after the Veteran's 
separation from service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
101, 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in November 2006, April 2007, and August 2007.  These 
documents informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had done, 
and of what evidence the Veteran should provide.  Therefore, the 
Board finds that any notice errors did not affect the essential 
fairness of this adjudication, and that it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was specifically informed of the law as it 
pertains to effective dates in the November 2006, April 2007 and 
August 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   No prejudice has been alleged in the timing of 
these notices, and none is apparent from the record; and the 
claim was readjudicated during the course of this appeal.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that 
a timing defect may be cured by the issuance of fully compliant 
notification followed by a re- adjudication of the claim).

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits, such as obtaining 
VA medical records and providing the Veteran with a VA 
examination.  Consequently, the Board finds that the duty to 
notify and assist has been satisfied, as to these claims.

In this case, the Veteran contends that his current multiple 
sclerosis is related to active service. Specifically, he contends 
that he had symptoms of multiple sclerosis within seven years 
after his service in the U.S. Army, and thus the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309(a) should apply so as 
to warrant a grant of service connection.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and multiple sclerosis 
becomes manifest to a degree of 10 percent or more within seven 
years after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309(a).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic manifestations 
of the disease to the required degree during that time.  Id.  
Since the applicable provision of the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.124(a), Diagnostic Code 8018, 
provides a minimum rating of 30 percent for multiple sclerosis, 
any post-service manifestations of the disorder within seven 
years after discharge are sufficient to invoke the presumption.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  The Board must assess the 
credibility and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does not 
have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert.

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for multiple sclerosis.  In 
this regard, the Board finds that the preponderance of the 
evidence of record shows that the Veteran's multiple sclerosis 
first manifested in 1971, over seven years after his separation 
from service, and the preponderance of the medical evidence of 
record indicates that the veteran's multiple sclerosis is not 
directly related to service.

Initially, the Board points out that the Veteran's period of 
active duty lasted from July 1954 to July 1958, and the Veteran's 
service medical records show no complaints related to multiple 
sclerosis, to include any complaints of vertigo or vision loss.  
While the Veteran was found on separation examination of July 
1958 to have right eye vision of 20/50, correctable to 20/20, and 
left eye vision of 20/70, correctable to 20/20, this is actually 
as good as, or better than, the vision showed on his two entrance 
examinations of July 1954, one which shows right eye of 20/80, 
correctable to 20/25, and which showed left eye of 20/100, 
correctable to 20/20,  and a further examination which showed 
20/70 in both eyes correctable to 20/20.  Thus, the evidence in 
service does not show any vision loss, nor any other symptoms 
that could be related to a diagnosis of multiple sclerosis.

The earliest medical evidence of record showing a possible 
diagnosis of multiple sclerosis is from August 1971.  At that 
time, the Veteran was seen with severe problems of vertigo.  
Although it does not appear that he was initially diagnosed with 
multiple sclerosis at that time, it was suggested, as noted in an 
August 1971 discharge summary, that a diagnosis of multiple 
sclerosis should be kept under consideration.  It does not appear 
that the Veteran was actually diagnosed with multiple sclerosis 
for several years after this, however, the Board finds, 
considering this evidence, that the Veteran could be said to have 
manifested symptoms of multiple sclerosis as early as August 
1971.  The Board points out however, that this is about 13 years 
after the Veteran's separation from service, and not within the 7 
year presumptive period subsequent to service, such that service 
connection could not be granted on a presumptive basis.

The Veteran argues that in fact he had several episodes of 
vertigo prior to this time, and within the presumptive period, 
such that service connection should be considered on a 
presumptive basis.  In support of this, the Veteran provides his 
own statements that he recalled having significant problems with 
vertigo in the mid 1960s, and also points to several private 
records.  A letter from a private physician indicates that the 
Veteran did have his first attacks of vertigo in the 1960s.  
However, that physician also indicates that he first treated the 
Veteran for vertigo in the early 1970s.  Thus, this document does 
not provide medical evidence of diagnosis of vertigo prior to the 
early 1970s, particularly a diagnosis of vertigo that was later 
linked to multiple sclerosis.  The physician indicates that it is 
possible that these early episodes were his first symptoms of 
multiple sclerosis, however, the physician also indicates that he 
was unable to verify this without available records to review.  
The Board recognizes that this examiner has indicated a 
possibility, however, this examiner did not indicate it was 
likely, or even as least as likely as not, that those early 
reported and not medically treated attacks of vertigo were 
related to a later diagnosis of multiple sclerosis, therefore, 
the Board finds this diminishes their probative value.

A September 1971 report of private treatment indicates that the 
Veteran reported one similar episode of vertigo five or six years 
prior, that was not as severe in nature as the one he was 
experiencing at that time.  This, conceivably, could place one 
bout of vertigo in the seven year presumptive period subsequent 
to service, which would have ended in July 1965.  However, there 
is no medical record available that offers a precise date for 
this prior episode of vertigo, nor is there any medical evidence 
of record indicating whether that prior episode might have been 
due to a known diagnosis, or was etiology unknown, or may have 
been related to the Veteran's current diagnosis of multiple 
sclerosis, thus the Board finds this evidence cannot be 
considered a sufficient basis on which to find symptomatology 
within the presumptive period such that service connection for 
multiple sclerosis could be granted on a presumptive basis.  In a 
similar vein is another September 1971 report of private 
treatment which noted that the Veteran had two previous episodes 
of vertigo that were much milder than his current one.  With no 
medical evidence as to the date of these prior episodes, or their 
etiology, the Board finds they also cannot be used as a basis to 
find symptomatology within the presumptive period such that 
service connection for multiple sclerosis could be granted.

The Veteran has also argued that treatment for left arm numbness 
and a disc problem in the late 1960s is also an indication of 
early symptomatology related to multiple sclerosis.   However, 
the Veteran himself has stated that those records are no longer 
available, so it is not possible to determine whether any of that 
symptomatology, which was apparently eventually related to a 
chipped disc, was in fact related to any eventual diagnosis of 
multiple sclerosis such that service connection for multiple 
sclerosis could be granted on a presumptive basis.

Although the Veteran does not meet the requirement for a grant of 
service connection for multiple sclerosis on a presumptive basis, 
the Veteran could still be granted service connection for this 
disability on a direct basis.  However, there is no medical 
evidence of record showing that this disability is directly 
related to service.  As noted above, there is no evidence in the 
Veteran's service medical records showing any symptomatology that 
was later related to multiple sclerosis, such as vision problems 
or vertigo, nor does the medical evidence show such 
symptomatology until August 1971, thirteen years after the 
Veteran's separation from service.

Further, the Veteran had a VA examination in January 2010.  At 
that time, the Veteran's claims file and medical records was 
reviewed, and the Veteran was thoroughly examined.  The examiner 
indicated that the Veteran was diagnosed with multiple sclerosis 
in 1971.  He was noted to have some problems currently due to 
multiple sclerosis, including weakness in the extremities, 
rigidity of the legs, and intermittent diplopia.  The Veteran was 
noted to have retired in 1993 not due to disability.  The 
Veteran's diagnosis of multiple sclerosis was found to have a 
moderate impact on all of his usual daily activities.  The 
examiner indicated that, in his opinion, the Veteran's multiple 
sclerosis was not caused by or a result of active duty, because 
there was no documentation of record to support a claim of 
treatment for symptoms or a diagnosis of multiple sclerosis 
during active duty, or until 1971, many years after the Veteran's 
separation from service.

Thus, considering that there is no medical evidence of record 
showing a diagnosis of, or symptomatology related to, multiple 
sclerosis in service or for more than 13 years after service, and 
as the preponderance of the medical opinion evidence of record 
indicates that this diagnosis is not related to service, the 
Board finds that the preponderance of the evidence of record is 
against a finding that this disability is related to service, on 
a direct or presumptive basis.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an increased 
rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


